Title: To Alexander Hamilton from James Madison, 27 June [1788]
From: Madison, James
To: Hamilton, Alexander


Richd. June 27. [1788]
My dear Sir
This day put an end to the existence of our Convention. The inclosed is a copy of the Act of Ratification. It has been followed by a number of recomendatory alterations; many of them highly objectionable. One of the most so is an article prohibiting direct taxes where effectual laws shall be passed by the States for the purpose. It was impossible to prevent this error. The minority will sign an address to the people. The genius of it is unknown to me. It is announced as an exhortation to acquiescence in the result of the Convention. Notwithstanding the fair professions made by some, I am so uncharitable as to suspect that the ill-will to the Constitution will produce ⟨– –⟩ every peaceable effort to disgrace & destroy it. Mr. H–y declared previous to the final question that although he should submit as a quiet citizen, he should wait with impatience for the favorable moment of regaining in a constitutional way, the lost liberties of his country. My conjecture is that exertions will be made to engage 2/3 ds of the Legislatures in the task of regularly undermining the government. This hint may not be unworthy of your attention.
Yrs. affecly.
Js. M. Jr
